[a8ktwothreeyearperforman001.jpg]
1 Exhibit 10.1 FORM OF PERFORMANCE AWARD AGREEMENT (Fiscal 2014 Long Term
Incentive Plan – [Two-Year/Three-Year] Performance Period) THIS PERFORMANCE
AWARD AGREEMENT (this “Agreement”) is made effective as of the _____ day of
____________ (the “Effective Date”), between Christopher & Banks Corporation, a
Delaware corporation (the “Company”), and _____ (“Employee”). 1. Award. (a)
Performance Share Units. Pursuant to the Second Amended and Restated Christopher
& Banks Corporation 2005 Stock Incentive Plan (the “Plan”), Employee has been
granted this performance award in the form of performance share units (the
“Award”), which entitles Employee to the number of performance share units
(“Units”) equal to the “Target Award Number” set forth on Exhibit A to this
Agreement, subject to adjustment as provided herein. Each Unit represents the
right to receive one share of the Company’s common stock, par value $0.01 per
share (“Common Stock”) subject to fulfillment of the vesting conditions set
forth in this Agreement and in Exhibit A to this Agreement. The Units may not be
sold, assigned, transferred or pledged, other than by will or the laws of
descent and distribution, and any such attempted transfer shall be void. (b)
Vesting Schedule. Subject to the other terms and conditions of this Agreement
and the Plan, this Award will vest, and shares of Common Stock will be awarded
to Employee, in accordance with and to the extent provided in Exhibit A to this
Agreement, following completion of the fiscal year [2015/2016] audit performed
by the Company’s independent registered public accounting firm and a
determination, as described in the next succeeding sentence, by the Compensation
Committee (the “Committee”) that all or a portion of the Units shall vest;
provided that, except as otherwise provided in Sections 3, 4, 5 or 6, Employee
has been continuously employed since the Effective Date and through the
Determination Date by the Company or any employing subsidiary of the Company.
The number of Units that will vest will be based on whether and to what extent
the threshold, target or maximum performance level of each of the performance
goals has been achieved, as set forth in Exhibit A to this Agreement and as
determined by the Committee in its sole discretion. The Target Award Number will
be increased to the “Maximum Award Number” set forth on Exhibit A to this
Agreement if the Company’s performance goals are achieved at the maximum level,
or decreased to zero if the Company’s performance goals are not achieved at the
threshold performance level. The “Threshold Award Number” set forth on Exhibit A
to this Agreement represents the number of Units that would vest if the Company
achieves each of the performance goals at the threshold level. Except as set
forth on Exhibit A to this Agreement, achievement of each of the performance
goals shall be considered by the Committee independent of the other performance
goals. Failure to achieve a specific performance goal shall not prohibit vesting
of Units based on achievement of other performance goals. The day on which the
Award is



--------------------------------------------------------------------------------



 
[a8ktwothreeyearperforman002.jpg]
2 determined to vest pursuant to this Section 1(b) is referred to in this
Agreement as the “Determination Date.” (c) Plan Controls. Employee hereby agrees
to be bound by all of the terms and provisions of the Plan, including any term
or provision which may conflict with those contained in this Agreement. The Plan
is hereby incorporated by reference into this Agreement, and this Agreement is
subject in all respects to the terms and conditions of the Plan. In the event of
any conflict between this Agreement and the Plan, the terms of the Plan shall
control. Except as otherwise defined herein, capitalized terms contained in this
Agreement shall have the same meaning as set forth in the Plan. 2. Shares of
Common Stock. Subject to the other terms and conditions of this Agreement and
the Plan, upon the Determination Date, Employee shall be entitled to receive, in
accordance with the terms and provisions of the Plan and this Agreement, the
number of shares of Common Stock calculated as provided in Exhibit A to this
Agreement and as determined by the Committee pursuant to Section 1(b). The
Company will issue such shares in book entry form, or otherwise, of Common Stock
to Employee on the Determination Date or as soon as administratively feasible
following such date, but in no event not later than ten (10) business days
following the Determination Date and not later than seventy-five (75) days
following the end of fiscal year [2015/2016]. If the number of shares of Common
Stock to be delivered to Employee is not a whole number, then the number of
shares of Common Stock shall be rounded down to the nearest whole number. No
fractional shares of Common Stock shall be issued upon vesting of the Award.
Notwithstanding any other provisions of this Agreement, the issuance or delivery
of any shares of Common Stock (whether subject to restrictions or unrestricted)
may be postponed for such period as may be required to comply with applicable
requirements of any national securities exchange or any requirements under any
law. The Company shall not be obligated to issue or deliver any shares of Common
Stock if the issuance or delivery thereof would constitute a violation of any
provision of applicable law or of any regulation of any governmental authority
or any national securities exchange. In addition, the grant of the Award and the
delivery in the future of any shares of Common Stock pursuant to this Agreement
are subject to any clawback policies the Company may adopt, whether in
compliance with the Dodd- Frank Wall Street Reform and Consumer Protection Act
of 2010, Section 10D of the Securities Exchange Act of 1934 and any applicable
rules and regulations of the Securities and Exchange Commission, or otherwise.
Prior to the distribution of shares of Common Stock with respect to the Units,
Employee shall not have ownership or rights of ownership of or with respect to
any shares of Common Stock underlying the Units. Notwithstanding the foregoing,
Employee shall accumulate an unvested right to payment of cash dividend
equivalents on the shares of Common Stock underlying the Units if cash dividends
are declared by the Company’s Board of Directors on the Common Stock on or after
the Effective Date. Such dividend equivalents will be in an amount of cash per
Unit equal to the cash dividend paid with respect to one share of outstanding
Common Stock. Employee shall be entitled solely to payment of accumulated
dividend equivalents with respect to the number of Units equal to the number of
shares of Common Stock



--------------------------------------------------------------------------------



 
[a8ktwothreeyearperforman003.jpg]
3 distributable to Employee pursuant to this Agreement. Dividend equivalents
will be paid to Employee on the date that the shares of Common Stock, if any,
are distributed to the Employee pursuant to this Agreement. Employee shall not
be entitled to dividend equivalents with respect to dividends declared prior to
the Effective Date. All dividend equivalents accumulated with respect to
forfeited Units shall be irrevocably forfeited. 3. Termination of Employment. In
the event of termination of Employee’s employment with the Company or any
employing subsidiary of the Company for Cause (as defined below) prior to the
Determination Date, the entire Award shall be forfeited and immediately
cancelled as of the date of such termination of employment. Except as set forth
in Section 6, in the event of termination of Employee’s employment with the
Company or any employing subsidiary of the Company other than by reason of
Retirement (as defined below), Disability, death or by the Company other than
for Cause prior to 50% of the performance period elapsing, the entire Award
shall be forfeited and immediately cancelled as of the date of such termination
of employment. In the event of termination of Employee’s employment with the
Company or any employing subsidiary of the Company other than by reason of
Retirement, Disability, death or by the Company other than for Cause following
50% or more of the performance period elapsing, the Committee reserves the
right, in its sole discretion, to determine the extent, if any, to which the
Employee shall be entitled to receive up to a pro-rata portion of the Units
(based on the amount of time elapsed between the beginning of the performance
period and the date of termination of Employee’s employment), to be converted
into shares of Common Stock after the end of the performance period to the
extent that the threshold, target or maximum performance level of one or more of
the performance goals is achieved, as set forth in the attached Exhibit A and as
determined by the Committee in its sole discretion. Except as set forth in
Section 6, in the event of Employee’s voluntary resignation of employment with
the Company or any employing subsidiary of the Company at any time prior to the
Determination Date other than by reason of Retirement, Disability or death, the
entire Award shall be forfeited and immediately cancelled as of the date of such
termination of employment. 4. Retirement. Except as set forth in Section 6, in
the event of termination of Employee’s employment with the Company or any
employing subsidiary of the Company by reason of Retirement prior to 50% of the
performance period elapsing, the entire Award shall be forfeited and immediately
cancelled as of the date of such termination of employment. In the event
Employee’s employment is terminated by reason of Retirement following 50% or
more of the performance period elapsing, the Committee reserves the right, in
its sole discretion, to determine the extent, if any, to which the Employee
shall be entitled to receive up to a pro-rata portion of the Units (based on the
amount of time elapsed between the beginning of the performance period and the
date the Employee’s employment is terminated) to be converted into shares of
Common Stock after the end of the performance period to the extent that the
threshold, target or maximum performance level of the performance goals is
achieved, as set forth in the attached Exhibit A and as determined by the
Committee in its sole discretion. 5. Death or Disability. Except as set forth in
Section 6, in the event Employee’s employment is terminated prior to the
Determination Date by reason of Disability or death, the Employee or the
Employee’s estate, as applicable, shall be entitled to receive up to a pro-rata
portion of the Units (based on the amount of time elapsed between the beginning
of the



--------------------------------------------------------------------------------



 
[a8ktwothreeyearperforman004.jpg]
4 performance period and the date the Employee’s employment is terminated) and
the performance period shall be deemed to end on the date the Employee’s
employment is terminated. The number of Units that are eligible to vest will be
based on the extent of achievement of the threshold, target or maximum
performance level of the performance goals as set forth in the attached Exhibit
A, as adjusted for the truncated performance period and as determined by the
Committee in its sole discretion, and the Company will issue shares of Common
Stock, if any, to Employee or the Employee’s estate, as applicable, no later
than thirty (30) days following such determination by the Committee. In all
events, the Company will issue shares of Common Stock, if any, not later than
seventy-five (75) days following the date of such termination of employment. 6.
Change in Control. If a Change in Control of the Company occurs prior to the end
of the performance period, then, for purposes of determining the number of Units
that are eligible to vest, the performance period shall be deemed to end on the
date of the Change in Control (the shortened performance period is referred to
herein as the “Change in Control Performance Period”). The number of Units that
are eligible to vest (the “Vesting Eligible Units”) will be based on the extent
of achievement of the threshold, target or maximum performance level of the
performance goals set forth in the attached Exhibit A, as adjusted
proportionally for the Change in Control Performance Period and as determined by
the Committee in its sole discretion. The Employee’s Vesting Eligible Units
shall vest if the Employee remains as an Employee of the Company or its
successor or any affiliate of the Company or its successor through the end of
the original performance period; provided, however that: (a) If the Employee’s
employment is terminated prior to the end of the original performance period by
reason of Retirement, Disability or death, the Employee or the Employee’s
estate, as applicable, shall be entitled to receive shares of Common Stock, or
the consideration payable per share of Common Stock to holders of Common Stock
generally pursuant to the definitive agreement governing the Change in Control
of the Company, with respect to all of the Vesting Eligible Units as of the date
of such termination of employment, with the Company issuing such shares of
Common Stock or other consideration payable, if any, not later than seventy-five
(75) days following the date of such termination of employment, and (b) If the
Employee’s employment is terminated by the Company without Cause or by the
Employee for Good Reason (as defined below) within one hundred-eighty (180) days
prior to a Change in Control of the Company or following a Change in Control of
the Company prior to the end of the original performance period, the Employee
shall be entitled to receive shares of Common Stock, or the consideration
payable per share of Common Stock to holders of Common Stock generally pursuant
to the definitive agreement governing the Change in Control of the Company, with
respect to all of the Vesting Eligible Units as of the date of such termination
of employment, with the Company issuing such shares of Common Stock or other
consideration payable, if any, not later than seventy-five (75) days following
the date of such termination of employment. If the Employee’s employment is
terminated following a Change in Control of the Company prior to the end of the
original performance period under any



--------------------------------------------------------------------------------



 
[a8ktwothreeyearperforman005.jpg]
5 circumstances not described above in this Section 6, the Vesting Eligible
Units shall be immediately and irrevocably forfeited and no shares of Common
Stock shall be distributable to the Employee. 7. Employment Relationship.
Nothing in this Agreement shall be construed as constituting a commitment,
guaranty, agreement, or understanding of any kind or nature that the Company or
its subsidiaries shall continue to employ Employee, and this Agreement shall not
affect in any way the right of the Company or any of its subsidiaries to
terminate the employment of Employee. For purposes of this Agreement, Employee
shall be considered to be in the employment of the Company as long as Employee
remains an employee of either the Company, any successor corporation or a parent
or subsidiary corporation of the Company or any successor corporation. Any
question as to whether and when there has been a termination of such employment,
and the cause of such termination, shall be determined by the Committee, or its
delegate, as appropriate, and its determination shall be final. 8. Committee’s
Powers. No provision contained in this Agreement shall in any way terminate,
modify or alter, or be construed or interpreted as terminating, modifying or
altering any of the powers, rights or authority vested in the Committee or, to a
delegate to the extent of such delegation, pursuant to the terms of the Plan or
resolutions adopted in furtherance of the Plan, including, without limitation,
the right to make certain determinations and elections with respect to the
Units. 9. Income Tax Matters. In order to comply with all applicable federal,
state or local income tax laws or regulations, the Company may take such action
as it deems appropriate to ensure that all applicable federal, state or local
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of Employee, are withheld or collected from Employee. In
accordance with the terms of the Plan, and such rules as may be adopted by the
Committee under the Plan, Employee may elect to satisfy Employee’s tax
withholding obligations arising from the receipt of, or the lapse of
restrictions relating to, the shares of Common Stock, by (i) delivering cash, a
check (bank check, certified check or personal check) or a money order payable
to the Company, (ii) having the Company withhold a portion of the shares of
Common Stock otherwise to be delivered having a Fair Market Value equal to the
amount of such taxes, (iii) delivering to the Company shares of Common Stock
held by Employee for more than six (6) months (or such period as the Committee
may deem appropriate for accounting purposes or otherwise) having a Fair Market
Value equal to the amount of such taxes, or (iv) a combination of the methods
described above, as approved by the Committee or its designee. Employee’s
election regarding satisfaction of withholding obligations must be made on or
before the date that the amount of tax to be withheld is determined. 10. Binding
Effect. This Agreement shall be binding upon and inure to the benefit of any
successors to the Company and all lawful successors to Employee permitted under
the terms of the Plan. 11. Section 409A Provision. The parties hereto intend
that any payment or benefit that is provided pursuant to or in connection with
this Agreement that is considered to be deferred compensation subject to Section
409A of the Internal Revenue Code of 1986, as



--------------------------------------------------------------------------------



 
[a8ktwothreeyearperforman006.jpg]
6 amended (the “Code”) shall be paid and provided in a manner, and at such time
and form, as complies with the applicable requirements of Section 409A of the
Code to avoid the unfavorable tax consequences provided therein for
non-compliance. The parties hereto further intend that the payments hereunder
shall, to the maximum extent permissible under Section 409A of the Code, be
exempt from Section 409A of the Code under the short-term deferral exception
described in Treasury Regulation Section 1.409A-1(b)(4) to the extent that all
payments are payable no later than two and a half months after the end of the
first taxable year in which the right to the payment is no longer subject to a
substantial risk of forfeiture. If the Employee is a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code, any payments to be made or
benefits to be delivered in connection with the Employee’s “Separation from
Service” (as defined below) that constitute deferred compensation subject to
Section 409A of the Code shall not be made until the earlier of (i) the
Employee’s death or (ii) six (6) months plus one day after the Employee’s
Separation from Service (the “409A Deferral Period”) as required by Section 409A
of the Code. For purposes of this Agreement, with respect to the timing of any
amounts that constitute deferred compensation subject to Section 409A of the
Code that depends on termination of employment, termination of employment shall
mean a “Separation from Service” within the meaning of Section 409A of the Code
where it is reasonably anticipated that no further services would be performed
after such date or that the level of bona fide services the Employee would
perform after that date (whether as an employee or independent contractor) would
permanently decrease to a level less than or equal to twenty percent (20%) of
the average level of bona fide services the Employee performed over the
immediately preceding thirty-six (36) month period. 12. Governing Law. This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Delaware, without reference to the principles of conflicts of laws.
13. Defined Terms. The following terms shall have the meanings ascribed to them
below for purposes of this Agreement: (a) “Cause” shall mean (i) any fraud,
misappropriation or embezzlement by Employee in connection with or affecting the
business of the Company or its affiliates, (ii) any conviction of (including any
plea of guilty or no contest to) a felony or a gross misdemeanor by Employee,
(iii) any gross neglect or persistent neglect by Employee to perform the duties
assigned to Employee or any other act that can be reasonably expected to cause
substantial economic or reputational injury to the Company, or (iv) any material
violation of the Company’s written policies, procedures or codes of conduct by
Employee; provided that, in connection with clauses (iii) and (iv), Employee
shall first have received a written notice from the Company’s Chief Executive
Officer or the Board that summarizes and reasonably describes the manner in
which Employee has grossly or persistently neglected his or her duties, engaged
in an act reasonably expected to cause substantial injury, or materially
violated a Company policy, procedure or code of conduct (the “Event”) and, to
the extent the Event is capable of being cured, Employee shall have fourteen
(14) calendar days from the date notice of the Event is delivered to Employee
(via electronic mail, regular mail, in person or otherwise) to cure the same,
but the Company is not required to give written notice of, nor shall Employee
have a



--------------------------------------------------------------------------------



 
[a8ktwothreeyearperforman007.jpg]
7 period to cure the same or any similar failure, which was the subject of an
earlier written notice to Employee under this provision. (b) “Good Reason” shall
mean (i) if the Employee is a party to an employment (or similar) agreement with
the Company or any employing subsidiary of the Company that defines the word
“good reason” (or “constructive termination” or similar term), then Good Reason
for purposes of this Agreement shall have the meaning ascribed to it under that
agreement; and (ii) if there is no such agreement or definition, Good Reason
means the Employee has complied with the “Good Reason Process” (hereinafter
defined) following the occurrence of any of the following events without the
consent of the Employee: (A) the assignment to the Employee of duties
inconsistent with, or the removal of duties material to the usual and customary
performance of, the Employee’s position (including status, offices, titles, and
reporting requirements), authority, duties, or responsibilities, excluding for
this purpose an isolated, insubstantial, and inadvertent action not taken in bad
faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Employee; (B) a reduction in base salary of 10% or more,
except for an across-the-board reduction of not more than 10% per person, and
applicable to all employees of the Company; (C) a material reduction in
aggregate benefits available to the Employee; or (D) the relocation of the
office at which the Employee is principally employed to a location more than 30
miles from such office. (c) “Good Reason Process” shall mean that (A) the
Employee determines that a Good Reason condition has occurred; (B) the Employee
notifies the Company in writing of the Good Reason condition within ninety (90)
days of the first occurrence of such condition; (C) thirty (30) days following
such notice (the “Cure Period”) shall have passed, during which the Company
shall use its best efforts to remedy such condition; (D) notwithstanding the
Company’s efforts, the Good Reason condition continues to exist at the end of
the Cure Period; and (E) the Employee terminates his or her employment within
sixty (60) days after the end of the Cure Period. If the Company cures the Good
Reason condition during the Cure Period, Good Reason shall be deemed not to have
occurred. (d) “Retirement” shall mean the Employee’s voluntary termination of
his or her employment relationship with the Company on a date upon which the sum
of Employee’s age and number of years of employment with the Company equals or
exceeds sixty-five (65) years. (This space intentionally left blank.) * * * * *
* * * *



--------------------------------------------------------------------------------



 
[a8ktwothreeyearperforman008.jpg]
8 IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
by an officer thereunto duly authorized, and Employee has executed this
Agreement, all effective as of the date first above written. CHRISTOPHER & BANKS
CORPORATION By: Title: EMPLOYEE Signed:



--------------------------------------------------------------------------------



 
[a8ktwothreeyearperforman009.jpg]
9 EXHIBIT A (Two-Year Performance Period) This Exhibit A to the Performance
Award Agreement effective as of the _____ day of ____________ (the “Agreement”)
contains the performance requirements for the vesting of the Award. Capitalized
terms used but not defined herein shall have the same meanings assigned to them
in the Plan and the Agreement. Number of Performance Share Units Threshold Award
Number Target Award Number Maximum Award Number Performance Period Fiscal Year
2014 through Fiscal Year 2015 Performance Goals for the Performance Period
Performance Goal Threshold Target Maximum Fiscal Year 2015 Operating Margin % to
Sales (weighted as 50%) Two-Year Compounded Net Sales Annual Growth Rate
(weighted as 30%) Two-Year Total Shareholder Return as % of Peer Group (weighted
as 20%)  The number of Units earned by Employee for performance between the
threshold, target and maximum performance levels will be linearly interpolated.
 The achievement of each of the performance goals shall be considered by the
Committee independent of the other performance goals, except that the Revenue
(Compounded Annual Growth Rate) performance goal shall be subject to a minimum
operating margin threshold of _____% in Fiscal Year 2015.  Operating Margin %
is Operating Income (defined as income before interest and taxes as reported in
the Company’s financial statements, but excluding the impact (whether positive
or negative) thereon of any change in accounting standards, impairment charges
or extraordinary items) divided by Net Sales (as reported in the Company’s
financial statements).  Two-Year Compounded Net Sales Annual Growth Rate shall
be measured as follows (using net sales as reported in the Company’s financial
statements):



--------------------------------------------------------------------------------



 
[a8ktwothreeyearperforman010.jpg]
10 Fiscal 2014 Net Sales Fiscal 2015 Net Sales _________________ -1 +
_________________ -1 ÷ 2 = ___% Fiscal 2013 Net Sales Fiscal 2014 Net Sales 
Total Shareholder Return shall be calculated based on the average closing stock
price on the New York Stock Exchange (“NYSE”) (or other primary stock exchange
if not the NYSE) for each of the sixty (60) consecutive-trading day periods
either (i) commencing on the first business day of the Performance Period or
(ii) ending on the last business day of the Performance Period. The calculation
of Total Shareholder Return shall include any dividends paid during the
Performance Period and the appreciation of the stock price during the
Performance Period.  The applicable peer group for purposes of the Two-Year
Total Shareholder Return performance goal will be determined by the Committee on
or before the Effective Date. If a member of the applicable peer group is
acquired or otherwise ceases to exist as a publicly traded company during the
Performance Period, the Committee may adjust the applicable peer group during
the Performance Period if and to the extent it deems it appropriate. Chief
Financial Officer Certification Required as Condition to Vesting Prior to the
Determination Date, the Chief Financial Officer shall certify in writing to the
Committee (i) the Fiscal Year 2015 Operating Margin % to Sales, (ii) the
Two-Year Revenue (Compounded Annual Growth Rate) for Fiscal Years 2014-2015,
each based on the Company’s audited financial statements, and (iii) the Two-Year
Total Shareholder Return as % of Peer Group. Such certification shall include
supporting documentation for each performance goal.



--------------------------------------------------------------------------------



 
[a8ktwothreeyearperforman011.jpg]
11 EXHIBIT A (Three-Year Performance Period) This Exhibit A to the Performance
Award Agreement effective as of the _____ day of ____________ (the “Agreement”)
contains the performance requirements for the vesting of the Award. Capitalized
terms used but not defined herein shall have the same meanings assigned to them
in the Plan and the Agreement. Number of Performance Share Units Threshold Award
Number Target Award Number Maximum Award Number Performance Period Fiscal Year
2014 through Fiscal Year 2016 Performance Goals for the Performance Period
Performance Goal Threshold Target Maximum Fiscal Year 2016 Operating Margin % to
Sales (weighted as 50%) Three-Year Compounded Net Sales Annual Growth Rate
(weighted as 30%) Three-Year Total Shareholder Return as % of Peer Group
(weighted as 20%)  The number of Units earned by Employee for performance
between the threshold, target and maximum performance levels will be linearly
interpolated.  The achievement of each of the performance goals shall be
considered by the Committee independent of the other performance goals, except
that the Revenue (Compounded Annual Growth Rate) performance goal shall be
subject to a minimum operating margin threshold of _____% in Fiscal Year 2016. 
Operating Margin % is Operating Income (defined as income before interest and
taxes as reported in the Company’s financial statements, but excluding the
impact (whether positive or negative) thereon of any change in accounting
standards, impairment charges or extraordinary items) divided by Net Sales (as
reported in the Company’s financial statements).  Three-Year Compounded Net
Sales Annual Growth Rate shall be measured as follows (using net sales as
reported in the Company’s financial statements):



--------------------------------------------------------------------------------



 
[a8ktwothreeyearperforman012.jpg]
12 Fiscal 2014 NS Fiscal 2015 NS Fiscal 2016 NS _____________ -1 + _____________
-1 + _____________ -1 ÷ 3 = ___% Fiscal 2013 NS Fiscal 2014 NS Fiscal 2015 NS
(NS means Net Sales.)  Total Shareholder Return shall be calculated based on
the average closing stock price on the New York Stock Exchange (“NYSE”) (or
other primary stock exchange if not the NYSE) for each of the sixty (60)
consecutive-trading day periods either (i) commencing on the first business day
of the Performance Period or (ii) ending on the last business day of the
Performance Period. The calculation of Total Shareholder Return shall include
any dividends paid during the Performance Period and the appreciation of the
stock price during the Performance Period.  The applicable peer group for
purposes of the Three-Year Total Shareholder Return performance goal will be
determined by the Committee on or before the Effective Date. If a member of the
applicable peer group is acquired or otherwise ceases to exist as a publicly
traded company during the Performance Period, the Committee may adjust the
applicable peer group during the Performance Period if and to the extent it
deems it appropriate. Chief Financial Officer Certification Required as
Condition to Vesting Prior to the Determination Date, the Chief Financial
Officer shall certify in writing to the Committee (i) the Fiscal Year 2016
Operating Margin % to Sales, (ii) the Three-Year Revenue (Compounded Annual
Growth Rate) for Fiscal Years 2014-2016, each based on the Company’s audited
financial statements, and (iii) the Three-Year Total Shareholder Return as % of
Peer Group. Such certification shall include supporting documentation for each
performance goal.



--------------------------------------------------------------------------------



 